Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment correcting for informalities, was given in an interview with Jean C. Edwards on August 26, 2022.
The application has been amended as follows: 
Claim 1 is rewritten as: 
- - A laminate comprising:
an optical film having a light absorption anisotropic film formed from , and having a transmittance of more than 50% in a wavelength range of 400 to 700 nm;
a λ/4 plate; and
a metal electrode in this order,
wherein by the laminate,
100 x [min {R(450)/P(450), R(550)/P(550), R(650)/P(650)}/max {R(450)/P(450), R(550)/P(550), R(650)/P(650)}] > 85%	 	Formula (A),
provided that in Formula (A), min {R(450)/P(450), R(550)/P(550), R(650)/P(650)} and max {R(450)/P(450), R(550)/P(550), R(650)/P(650)} mean a minimum value and a maximum value of {R(450)/P(450), R(550)/P(550), and R(650)/P(650)}, respectively.- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2018/0004017, fails to fairly teach or suggest, even in view of US 2001/0033135, the laminate comprising the specific combination of laminate structure, layer compositions, functions and optical properties, as amended above.  See Applicant’s clarifications and arguments in the response filed on June 22, 2022.  In addition, Applicant has shown unexpected results using comparative data in the specification (Table 1 [0136]) in terms of a superior suppression of coloring of the reflected light (reflection tint: A, A+, Examples 1-5, Table 1 [0136], neutral tint [0137], measured [0135]).
It is important to note that min {R(450)/P(450), R(550)/P(550), R(650)/P(650)} is the minimum value among the values of R(450)/P(450), R(550)/P(550), and R(650)/P(650); and that max {R(450)/P(450), R(550)/P(550), R(650)/P(650)} is the maximum value among the values of R(450)/P(450), R(550)/P(550), and R(650)/P(650).
CN 111670391 B and JP 6910481 B2 are family members that issued as patents.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782